Citation Nr: 0121040	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for residuals of trauma 
to the brain and spinal cord.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served briefly on active duty from January 3, 
1995 to January 25, 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 1999, the RO 
denied service connection for PTSD and for residuals of 
trauma to the brain and spinal cord.  


REMAND

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to the claimant is required 
unless there is no reasonable possibility that assistance 
will aid in the substantiating the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. §  
5103A).

The VCAA also mandates that the assistance to be provided by 
VA shall include providing notice of the lay and/or medical 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A.  

The veteran has claimed entitlement to service connection for 
PTSD.  He has alleged, in part, that he was the victim of 
sexual assault while on active duty.  A VA examination was 
conducted in February 1998 but did not result in a diagnosis 
of PTSD.  The VA physician did not have access to the 
veteran's service medical records or any other records at the 
time of the examination.  The Court has held that 
examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Procelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The RO has not attempted to verify the veteran's claim of an 
in-service sexual assault.  It is noted that victims of in-
service personal assault may find it difficult to produce 
evidence to support the occurrence of the stressor.  However, 
alternate sources are available that may provide credible 
support to a claim of an in-service personal assault.  These 
include medical or counseling treatment records following the 
incident, military or civilian police reports, reports from 
crisis intervention or other emergency centers, statements 
from confidants such as family members, roommates, clergy, or 
fellow service members, or copies of personal diaries or 
journals.  VA Adjudication Manual M21-1 (M21-1), Part III, 
5.14(c) (February 20, 1996).  

The Court has held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations.  Cohen; YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton v. West, 12 Vet App 272 (1999).

The Board finds the RO failed to comply with the requirements 
of M21-1, Part III, 5.14(c) with regard to development of 
claims based on personal assault cases.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor based on personal 
assault.  The RO must determine whether the veteran exhibited 
behavior changes in service.  See M21-1, Part III, 
5.14(c)(8).  If there is evidence of behavior changes, it 
should be determined whether these indicate the occurrence of 
a stressor.  Secondary evidence may need interpretation by a 
clinician, particularly if it involves behavior changes, and 
evidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician.  M21-1, Part III, 5.14(c)(9); 
Patton.

The veteran has also claimed entitlement to service 
connection for residuals of brain and spinal cord trauma 
which was allegedly the result of an in-service physical 
assault.  He has alleged that it occurred during active duty 
and that he currently experiences residuals from the attack.  
The veteran has not been afforded a VA examination.  The 
Board finds that the VCAA requires the RO to provide the 
veteran an opportunity for a VA examination to determine the 
extent and etiology of any brain or spinal cord injuries 
found on examination.  

At the time of a June 2001 personal hearing conducted by the 
undersigned Member of the Board, the veteran provided 
information as to medical treatment he had received 
subsequent to his discharge from active duty.  The RO made an 
attempt to obtain some of this evidence but the wrong name of 
the hospital was provided.  The Board finds the RO must 
contact the veteran and request that he provide the names and 
addresses as well as appropriate releases for medical 
treatment he had received subsequent to his discharge from 
active duty.  The RO must then attempt to obtain any evidence 
sufficiently identified.  

The veteran has testified that he was in receipt of Social 
Security Administration disability benefits.  Such records 
have not been associated with the claims files.  The RO must 
attempt to secure these records.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
indicated that medical records upon which an award of Social 
Security Disability benefits has been predicated are relevant 
to VA claims for service connection and an increased rating.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes the veteran's representative has requested at 
the time of the June 2001 hearing that both issues on appeal 
be remanded for additional evidentiary development.  

Accordingly, the issues of entitlement to service connection 
for PTSD and residuals of brain and spinal cord trauma are 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for his PTSD 
and/or residuals of brain and spinal cord 
trauma.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  The 
Board is particularly interested in 
obtaining the records from Haverford 
State Hospital, Crozier Chester Medical 
Center (formerly known as Sacred Heart 
Hospital) including the reported Computed 
Tomography examination of the spine, and 
Harrisburg State Hospital (VA).  

The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Moreover, the 
National Personnel Records Center should 
be contacted with a request that a search 
again be conducted for records, developed 
during an admission at Great Lakes Naval 
Hospital in January 1995.  The accredited 
representative has astutely pointed out 
that records are filed by the name of the 
hospital at that facility.  

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of any 
residuals of brain or spinal cord trauma 
found on examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated to 
reflect review of this information.  All 
necessary tests and studies should be 
performed.  

The examiner should be requested to 
clearly indicate whether diagnoses of 
residuals of brain or spinal cord trauma 
is/are warranted and, if so, the examiner 
should offer an opinion as to whether it 
is as likely as not that any such 
disorder found on examination was 
incurred in or aggravated by active duty.  
Any opinions expressed must be 
accompanied by a complete rationale.  

3.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD.  The veteran 
is advised that this information is 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  

The RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, if he has provided 
sufficiently detailed information to make 
such request feasible.

4.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

5.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  Thereafter, if and only if any 
claimed in-service stressor is 
corroborated by the evidence or if 
otherwise deemed warranted, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file, a separate 
copy of this remand, and a list of the 
stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  All findings 
should be reported in detail.  Any 
further indicated special studies should 
be conducted.  The examiner should review 
the results of any testing prior to 
completion of the reports.  The examiner 
must determine whether the veteran has 
PTSD and, if so, whether the in-service 
stressor(s) found to be established by 
the RO are sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

If PTSD is not diagnosed, yet the 
examiner finds the appellant has other 
psychiatric disorders, the examiner must 
express an opinion as to whether any such 
disorder(s) is or are related to the 
appellant's period of service on any 
basis, to include on the basis of 
aggravation.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



